Order entered May 19, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00114-CV

                         AUSTIN JOCKEY CLUB, LTD., Appellant

                                               V.

                 DALLAS CITY LIMITS PROPERTY CO., L.P., Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 08-11846

                                           ORDER
       We GRANT appellant’s May 15, 2014 unopposed second motion for an extension of

time to file a brief. Appellant shall file its brief on or before June 25, 2014. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE